Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS


                                   No. 18-BG-1317


                    IN RE PAUL J. MANAFORT, JR., RESPONDENT.


   An Inactive Member of the Bar of the District of Columbia Court of Appeals
                            (Bar Registration No. 247486)


                          On Report and Recommendation
                    Of the Board on Professional Responsibility
                                    (DDN 288-18)


                                (Decided May 9, 2019)


      Before FISHER and GLICKMAN, Associate Judges, and STEADMAN, Senior
Judge.


      PER CURIAM: In this case, the Board on Professional Responsibility has

recommended that respondent Paul J. Manafort, Jr., be disbarred from the practice

of law in the District of Columbia after he pled guilty to conspiracy to obstruct justice
                                          2


by tampering with witnesses while on pre-trial release 1 and conspiracy against the

United States. 2 Neither respondent nor Disciplinary Counsel filed exceptions to the

Board’s report. In response to this court’s January 10, 2019, order imposing an

interim suspension, respondent filed his D.C. Bar R. XI, § 14(g) affidavit on

February 28, 2019.


      Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Although we have not previously held that a violation of

18 U.S.C. § 1512(b)(1)3 is a crime of moral turpitude per se, we have found that

convictions of other subsections of this statute addressing witness and evidence



      1
          18 U.S.C. § 371, including conspiracy to violate 18 U.S.C. § 1512(b)(1).
      2
        18 U.S.C. § 371, including conspiracy to violate 18 U.S.C. § 1956 (money
laundering); 26 U.S.C. § 7206(1) (tax fraud); 18 U.S.C. § 1001(a) and 22 U.S.C. §§
612 & 618(a)(2) (lying to the Department of Justice), as well as other offenses.
      3
         “Whoever knowingly uses intimidation, threatens, or corruptly persuades
another person, or attempts to do so, or engages in misleading conduct toward
another person, with intent to influence, delay, or prevent the testimony of any
person in an official proceeding.”
                                          3


tampering constitute crimes of moral turpitude per se. See, e.g., In re Johnson, 48
A.3d 170, 173 (D.C. 2012) (18 U.S.C. § 1512(b)(2)); 4 In re Blair, 40 A.3d 883, 884

(D.C. 2012) (18 U.S.C. § 1512(b)(3)). 5 Each of these subsections prohibits an

attempt to obstruct justice by attempting to induce an individual to withhold

evidence and we see no reason to treat convictions from the three subsections

differently. We have held that a conviction for conspiracy to commit a crime of

moral turpitude is a crime of moral turpitude. See, e.g., In re Lickstein, 972 A.2d
314, 316 (D.C. 2009). Because respondent has been convicted of a crime of moral

turpitude, the mandatory sanction imposed by statute is to disbar him from the

practice of law. 6 See In re Colson, 412 A.2d 1160, 1165 (D.C. 1979) (en banc).



      4
         “Whoever knowingly uses intimidation, threatens, or corruptly persuades
another person, or attempts to do so, or engages in misleading conduct toward
another person, with intent to cause or induce any person to withhold testimony, or
withhold a record, document, or other object, from an official proceeding; alter,
destroy, mutilate, or conceal an object with intent to impair the object's integrity or
availability for use in an official proceeding; evade legal process summoning that
person to appear as a witness, or to produce a record, document, or other object, in
an official proceeding; or be absent from an official proceeding to which such person
has been summoned by legal process.”
      5
        “Whoever knowingly uses intimidation, threatens, or corruptly persuades
another person, or attempts to do so, or engages in misleading conduct toward
another person, with intent to hinder, delay, or prevent the communication to a law
enforcement officer or judge of the United States of information relating to the
commission or possible commission of a Federal offense or a violation of conditions
of probation supervised release, parole, or release pending judicial proceedings.”
      6
          D.C. Code § 11-2503(a) (2012 Repl.).
                                        4




      Accordingly, it is


      ORDERED that Paul J. Manafort, Jr. is hereby disbarred from the practice of

law in the District of Columbia, nunc pro tunc to February 28, 2019.




                                                   So ordered.